Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/26/2021 has been entered. Claim 22 is currently amended.  Claims 22-43 are pending with claim 43 withdrawn from consideration.

Response to Arguments
Applicant’s argument, see page 8, filed on 1/26/2021, with respect to objection to specification, has been fully considered and is persuasive.  The objection to specification has been withdrawn.

Applicant’s argument, see page 8, filed on 1/26/2021, with respect to 112(b) rejection on “corresponding to Pareq values P”, has been fully considered but is not persuasive.
Applicant made amendment to the claim.  However, the issue is not on the definition of Pareq value – the definition of Pareq value is already clear in the specification.  The issue is on the term “corresponding to”.  The term “corresponding to” makes it unclear if the at least two samples have the same Pareq value or not.

Applicant’s argument, see page 8-9, filed on 1/26/2021, with respect to 112(b) rejection on “measuring a recovery or recrystallization state”, has been fully considered and is persuasive.  This part of 112(b) rejection is withdrawn.

Applicant’s argument, see page 9 to 12, filed on 1/26/2021, with respect to 103rejection, has been fully considered but is not persuasive.
Applicant made argument that the prior arts do not teach or suggest using Pareq values P recited in calibrating step A of claim 22.  However, as stated in the 112(b) rejection, the meaning of “corresponding to Pareq values P” is not clear; and the Pareq value is an abstract concept which does not affect selecting annealing temperature or time.  The prior art teaches overlapping heat treatment process, and thus should inherently have certain Pareq value defined by ΔH, T and t.  Since the prior art teaches correlation between annealing temperature and time with physical properties, the Pareq value itself is insufficient to establish patentability over prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "corresponding to Pareq values P" in claim 22 is a relative term which renders the claim indefinite.  The term "corresponding to Pareq values P" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not known what “corresponding” means – it is not clear if the heat treatment of the two samples has the same Pareq value.  Claims 23-42 are rejected likewise as depending on claim 22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al (KR20140013333A), an English translation by machine is used here as reference, in view of Total Materia (“Annealing of aluminum and aluminum alloys”, http://www.totalmateria.com/Article139.htm), and further in view of Wang et al (“Investigation of deformation and microstructural evolution in Grade 91 ferritic–martensitic steel by in situ high-energy X-rays”, Acta Materialia 62 (2014) 239–249).
Regarding claim 22, Ho teaches a high-strength high-manganese steel sheet having excellent bendability and elongation and a manufacturing method thereof (Abstract).  The steel has austenite matrix (page 2 paragraph 17) and its composition falls within the claimed ranges:
Element
Claimed range
Ho’s Steel 2 (Table 1)
C
0.1<C<1.2
0.6
Mn
13.0≤Mn≤25.0
18
S
S≤0.030
0.007
P
P≤0.08
0.01
N
N≤0.10
0.0006
Si
Si≤3.0
0.3
Fe and others
 balance
balance


Ho’s steel sheet has a tensile strength of 1100 MPa or more, a bending workability of 6.0 or less, Excellent mechanical properties can be secured. In particular, the elongation may be greater than or equal to 15% (page 3 paragraph 10).
Ho teaches the process comprising feeding a slab and reheating at 1050-1300 °C (page 4 paragraph 1), hot rolling finishing at 850-1000 °C (page 4 paragraph 2), coiling at 400-700 °C (page 4 paragraph 3), cold rolling (page 4 paragraph 4), and annealing at 400-900 °C (page 4 paragraph 5).  Ho also teaches second cold rolling at 10-50% reduction rate (page 4 paragraph 7) and reheating at 300-650 °C for 20 seconds to 2 hours (page 4 paragraph 8). This process covers the claimed step C, D, and E.
Ho does not teach the claimed step A (calibrating) and B (calculating).  These steps are to find out the optimum temperature Ttarget and time ttarget for the annealing step E, in order to obtain the desired product property Mtarget.  However, establishing correlation between annealing temperature and time with physical properties is a routine practice in the industry.  For example, Total Materia teaches annealing of aluminum alloys, where annealing temperature and annealing time is correlated to product properties such as tensile strength, yield strength, and elongation (Fig. 1).  Therefore, one skilled in the art would have obviously used the method taught by Total Materia to establish correlation of Ttarget and ttarget for the annealing step E, in order to obtain the desired product property Mtarget in Ho’s teaching.
Total Materia does not teach correlating physical properties with FWHM.  However, Want teaches correlating X-ray FWHM with physical properties such as engineering strain (Fig. 6-9).  Therefore, it would have been obvious for one skilled in the art to combine Wang’s teaching with Total Materia’s teaching, and obtain the Ttarget and ttarget for the annealing step E, based on FWHM measurement.  The claimed steps A and B would have naturally flowed.

Regarding claim 23, Ho’s Steel I1 has the claimed composition:

Claimed range
Ho Steel 2 (Table 1)
One or more of:
 
 
Nb
≤0.5%
0.03
B
≤0.005%
 
Cr
≤1.0%
 
Mo
≤0.4%
 
Ni
≤1.0%
 
Cu
≤5.0%
 
Ti
≤0.5%
0
V
≤2.5%
0.1
Al
≤4.0%
1.5


Regarding claim 24, Ho’s Steel was annealed at 400-900 °C (page 4 paragraph 5), overlapping the claimed range of 700-900 °C.  Therefore, the claimed limitation is obvious.
Regarding claim 25, Ho teaches the second cold rolling at 10-50% reduction rate (page 4 paragraph 7), falling within the claimed range of 1-50% reduction rate.
Regarding claim 26, Wang teaches the FWHM was measured corresponds to the Miller index (hkl) in equation (1) and Fig. 7.
Regarding claim 27, Total Materia teaches the physical properties are tensile strength, yield strength, and elongation (Fig. 1), meeting the claimed M.
Regarding claim 28, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget, cold-roll, UTSrecrystallization would have naturally flowed by following Ho’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 29, Ho teaches the Steel 2 has UTS of 1556 MPa at 40% reduction (Table 2), meeting the claimed above or equal to 1430 MPa.
Regarding claim 30, Ho teaches the Steel 2 has UTS of 1556 MPa at 40% reduction (Table 2), meeting the claimed between 1430 and 2000 MPa.
Regarding claim 31, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited TEtarget, TEcold-roll, TErecrystallization and UTScold-roll would have naturally flowed by following Ho’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 32, Ho teaches the Steel 2 has TE of 20% at 40% reduction (Table 2), meeting the claimed above or equal to 15%.
Regarding claim 33, Ho teaches the Steel 2 has TE of 20% at 40% reduction (Table 2), meeting the claimed between 15 and 30%.
Regarding claim 34, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget and TEtarget would have naturally flowed by following Ho’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 35, Ho teaches the Steel 2 has UTS of 1556 MPa and TE of 20% at 40% reduction (Table 2), equaling 31120, meeting the claimed above 21000.
Regarding claim 36, Ho teaches the Steel 2 has UTS of 1556 MPa and TE of 20% at 40% reduction (Table 2), equaling 31120, meeting the claimed between 21000 and 60000.
Regarding claim 37, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed FWHM is obvious.
Regarding claim 38, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed FWHM is obvious.
Regarding claim 39, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 40, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 41, since Ho teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 42, Ho teaches reheating at 300-650 °C for 20 seconds to 2 hours (page 4 paragraph 8), overlapping the claimed Ttarget of 400-900 °C and ttarget of between 40 seconds to 60 minutes.

Claims 22-28 and 31-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzekri et al (US 20150078954 A1), in view of Total Materia (“Annealing of aluminum and aluminum alloys”, http://www.totalmateria.com/Article139.htm), and further in view of Wang .
Regarding claim 22, Bouzekri teaches a cold-rolled austenitic iron/carbon/manganese steel sheet having strength greater than 950 MPa, the product (strength (in MPa) x elongation at fracture (in %)) greater than 45000 (Abstract), and chemical composition falling within the claimed ranges:
Claim 22
Claimed range
Bouzekri Steel I1 (Table 2)
C
0.1<C<1.2
0.61
Mn
13.0≤Mn≤25.0
21.5
S
S≤0.030
0.001
P
P≤0.08
0.016
N
N≤0.10
0.01
Si
Si≤3.0
0.49
Fe and impurity
balance
balance


Bouzekri teaches the process comprising feeding the cast semifinished products, heating at 1100-1300 °C (0041) and hot rolling finishing at 890 °C or higher (0042); coiling below 580 °C (0046); cold rolling (0050); annealing at 600-900 °C for 10-500 s (0052).  The cold-rolled sheet must have a sufficient recrystallized fraction, of greater than 75%, in order to obtain satisfactory deformability during cold forming (0054). This process covers the claimed step C, D, and E.
Bouzekri does not teach the claimed step A (calibrating) and B (calculating).  These steps are to find out the optimum temperature Ttarget and time ttarget for the annealing step E, in order to obtain the desired product property Mtarget.  However, establishing correlation between annealing temperature and time with physical properties is a routine practice in the industry.  For example, Total Materia teaches annealing of aluminum alloys, where annealing temperature and annealing time is correlated to product properties such as tensile strength, yield strength, and elongation (Fig. 1).  Therefore, one skilled in the art would have obviously used the method taught by Total Materia to establish correlation of Ttarget and ttarget for the annealing step E, in order to obtain the desired product property Mtarget in Bouzekri’s teaching.
Total Materia does not teach correlating physical properties with FWHM.  However, Want teaches correlating X-ray FWHM with physical properties such as engineering strain (Fig. 6-9).  Therefore, it would have been obvious for one skilled in the art to combine Wang’s teaching with Total Materia’s teaching, and obtain the Ttarget and ttarget for the annealing step E, based on FWHM measurement.  The claimed steps A and B would have naturally flowed.

Regarding claim 23, Bouzekri’s Steel I1 has the claimed composition:
Claim 23
Claimed range
Bouzekri Steel I1 (Table 2)
One or more of:
 
 
Nb
≤0.5%
 
B
≤0.005%
 
Cr
≤1.0%
0.053

≤0.4%
0.009
Ni
≤1.0%
0.044
Cu
≤5.0%
0.02
Ti
≤0.5%
 
V
≤2.5%
 
Al
≤4.0%
0.003


Regarding claim 24, Bouzekri’s Steel was annealed at 600-900 °C and the recrystallization is greater than 75% (0052), overlapping the claimed range of 700-900 °C.  Therefore, the claimed limitation is obvious.
Regarding claim 25, Bouzekri teaches reduction ratio of 16-60% (Table 3), overlapping the claimed 1 and 50%.
Regarding claim 26, Wang teaches the FWHM was measured corresponds to the Miller index (hkl) in equation (1) and Fig. 7.
Regarding claim 27, Total Materia teaches the physical properties are tensile strength, yield strength, and elongation (Fig. 1), meeting the claimed M.
Regarding claim 28, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget, UTScold-roll, UTSrecrystallization would have naturally flowed by following Bouzekri’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 31, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited TEtarget, cold-roll, TErecrystallization and UTScold-roll would have naturally flowed by following Bouzekri’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 32, Bouzekri teaches TE of 25-55% (Table 4), meeting the claimed above or equal to 15%.
Regarding claim 33, Bouzekri teaches TE of 25-55% (Table 4), overlapping the claimed between 15 and 30%.
Regarding claim 34, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, the recited UTStarget and TEtarget would have naturally flowed by following Bouzekri’s teaching.  Therefore, the recited equation would have also be met.
Regarding claim 35, Bouzekri teaches UTS of 1200 MPa and TE of 25% (Table 4 Condition d), equaling 30000, equaling 30000, meeting the claimed above 21000.
Regarding claim 36, Bouzekri teaches UTS of 1200 MPa and TE of 25% (Table 4 Condition d), equaling 30000, meeting the claimed between 21000 and 60000.
Regarding claim 37, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed FWHM is obvious.
Regarding claim 38, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed FWHM is obvious.
Regarding claim 39, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 40, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 41, since Bouzekri teaches substantially similar composition, structure, and process, the resulting steel would have been substantially the same, and the claimed Ptarget is obvious.
Regarding claim 42, Bouzekri teaches annealing at 600-900 °C for 10-500 s (0052), overlapping the claimed Ttarget of 400-900 °C and ttarget of between 40 seconds to 60 minutes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734